Electronically Filed
                                                               Supreme Court
                                                               SCWC-29547
                                                               12-APR-2011
                                                               10:48 AM
                              NO. SCWC-29547


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I


          GREGORY CARTER, Petitioner/Plaintiff-Appellant, 


                                     vs.


                STATE OF HAWAII; UNIVERSITY OF HAWAII;

              KAPIOLANI COMMUNITY COLLEGE; JOHN MORTON;

         LEON RICHARDS; LOUISE PAGOTTO; and DAVID NAPOLEON,

                   Respondents/Defendants-Appellees.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                (ICA NO. 29547; CIV. NO. 01-1-1830)


         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

                  (By: Duffy, J., for the court1
)


            Petitioner/Plaintiff-Appellant Gregory Carter’s

application for writ of certiorari, filed on March 14, 2011, is

hereby rejected. 

            DATED:   Honolulu, Hawai'i, April 12, 2011.

Gregory Carter,                        FOR THE COURT:

petitioner/plaintiff­
appellant pro se                       /s/ James E. Duffy, Jr.

on the application

                                       Associate Justice

Darolyn H. Lendio,

University General Counsel,

Ryan M. Akamine and

Christine F. Tamashiro,

Associate General Counsels

for respondent/defendant­
appellee University of Hawaii



      1

         Considered by: Nakayama, Acting C.J., Acoba and Duffy, JJ., and

Circuit Judge Chan, in place of Recktenwald, C.J., recused, and Circuit Judge

Border, in place of McKenna, J., recused.